Citation Nr: 1011104	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  03-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  

2.  Entitlement to an initial disability rating in excess of 
40 percent for diabetes mellitus.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2002 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In a January 2005 decision, the Board denied entitlement to a 
disability rating in excess of 10 percent for hypertension, 
but granted a higher initial disability of 40 percent for 
diabetes mellitus.  The Veteran appealed the claims to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2006, the Court issued an order in which it 
vacated the January 2005 Board decision.  With respect to the 
diabetes mellitus claim, the Court only vacated the portion 
of the decision which denied a higher rating from 40 percent.  
Pursuant to the order, the Board issued a decision in 
September 2006, denying the Veteran's claims.  The Veteran 
appealed the decision to the Court and the Court issued a 
memorandum decision in September 2009, setting aside the 
September 2006 decision.  The issues are now before the Board 
for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the Court's memorandum decision, the Board 
finds that the Veteran's claims must be remanded to the 
RO/AMC for additional development.

In the memorandum decision, the Court explained the Veteran's 
argument that VA failed to obtain or at least consider 
treatment records from VA medical centers (VAMC) in Allen 
Park, Michigan; Memphis, Tennessee; Birmingham, Alabama; 
Montgomery, Alabama; and Altoona, Pennsylvania.  The Court 
explained that VA is required to make reasonable efforts to 
assist a claimant in obtaining the evidence and information 
necessary to substantiate the claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(1)-(2).  In 
this respect, the Board observes that the Veteran submitted 
several 21-4142 forms in 2007, subsequent to the Board's 
September 2006 decision, in which the Veteran identified 
medical treatment for a back disability at the Allen Park, 
Michigan VAMC, Memphis, Tennessee VAMC, Birmingham, Alabama 
VAMC, Montgomery, Alabama, VAMC, and Altoona, Pennsylvania 
VAMC.  In response, VA requested treatment records from the 
aforementioned VAMCs, receiving negative responses from all 
of the facilities except Allen Park.  The Veteran contended 
that VA failed to consider or obtain records from the 
aforementioned VAMCs.  It was also argued that a January 1990 
VA treatment record noted that the Veteran received treatment 
at the Memphis VAMC for hypertension and, therefore, VA 
should have obtained records from the Memphis, VAMC.  In 
reviewing the claims file, it does not appear that the 
Veteran ever requested records from the aforementioned VAMCs 
in connection with his claims of entitlement to a disability 
rating in excess of 10 percent for hypertension and an 
initial disability rating in excess of 40 percent for 
diabetes mellitus.  However, as the Veteran has now stated 
that he was treated for hypertension at the Memphis VAMC and 
the record is unclear as to whether he received treatment for 
hypertension and diabetes mellitus at any other VA medical 
facility, the Board finds that a remand is necessary to 
request clarification from the Veteran and to obtain any 
records identified by the Veteran.    

Additionally, the memorandum decision indicated that the 
Board erred in determining that the Veterans Claims 
Assistance Act (VCAA) notice requirements were fulfilled.  
Specifically, the Court noted that the Secretary did not 
provide response to the Veteran's arguments that he did not 
receive proper VCAA notice and, therefore, the Secretary's 
failure to do so was a concession of error.  See MacWhorter 
v. Derwinski, 2 Vet. App. 133, 136 (1992).  In the memorandum 
decision, the Court directed VA to issue adequate VCAA notice 
with respect to the Veteran's claims.  Accordingly, the Board 
determines that a remand is necessary to provide the Veteran 
proper notice in order to comply with the Court's decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the entire 
claims file and send the Veteran proper 
notification to comply with            38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002),                
38 C.F.R. § 3.159 (2009), and Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  In particular, the Veteran 
must be sent corrective notice regarding 
the evidence and information necessary to 
substantiate the Veteran's claim for an 
extra-schedular rating for his diabetes 
mellitus.  See 38 C.F.R. § 3.321 (2009).  

2.  The Veteran should be afforded an 
opportunity to identify any medical 
treatment that he has received for his 
hypertension and diabetes mellitus, 
specifically with respect to the 
aforementioned VA medical facilities as 
noted above.  Appropriate action must then 
be taken to obtain the identified records.  
Any negative response should be documented 
in the claims file.  

3.  Obtain updated treatment records from 
the Muskogee, Oklahoma VAMC from 2002 to 
the present.  

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the Veteran.  After he has 
had an adequate opportunity to respond, 
the issue should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


